Exhibit 21 SUBSIDIARY LIST AS OF MARCH 14, 2012 NAME OF SUBSIDIARY STATE OR JURISDICTION OF ORGANIZATION OWNED BY OWNERSHIP PERCENTAGE American Healthways Services, LLC DE Healthways, Inc. 100% American Healthways Government Services, Inc. DE Healthways, Inc. 100% Healthways International, Inc. DE Healthways, Inc. 100% CareSteps.com, Inc. DE Healthways, Inc. 100% Axonal Information Solutions, Inc DE CareSteps.com, Inc. 100% Clinical Decision Support, LLC DE American Healthways Services, LLC 100% DIGOP, LLC DE American Healthways Services, LLC 100% StatusOne Health Systems, LLC DE American Healthways Services, LLC 100% Population Health Support, LLC DE American Healthways Services, LLC 100% Healthways Health Support, LLC DE American Healthways Services, LLC 100% MeYou Health, LLC DE American Healthways Services, LLC 100% HealthHonors, LLC DE American Healthways Services, LLC 100% Healthways Hawaii, LLC DE American Healthways Services, LLC 100% Navvis Healthcare, LLC MO American Healthways Services, LLC 100% Healthways Wholehealth Networks, Inc. DE Healthways Health Support, LLC 100% Healthways HealthTrends, LLC DE Healthways Health Support, LLC 100% Healthways QuitNet, LLC DE Healthways Health Support, LLC 100% Healthcare Dimensions PR, Inc. Puerto Rico Healthways Health Support, LLC 100% WholeHealthMD.com, LLC DE Healthways Health Support, LLC 100% American WholeHealth Networks IPA of New York, Inc. DE Healthways WholeHealth Networks, Inc. 100% Healthways WholeHealth Networks - Northeast, Inc. DE Healthways WholeHealth Networks, Inc. 100% Alignis of New York, Inc. NY Healthways WholeHealth Networks - Northeast, Inc. 100% AlignisOne of New York IPA, Inc. NY Healthways WholeHealth Networks - Northeast, Inc. 100% AlignisOne of New Jersey, Inc. NJ Healthways WholeHealth Networks - Northeast, Inc. 100% Healthways International, S.a.ŕ.l. Luxembourg Healthways International, Inc. 100% Healthways International, LTD England and Wales Healthways International, S.a.ŕ.l 100% Healthways International, GmbH Germany Healthways International, S.a.ŕ.l. 100% Healthways Australia PTY LTD Australia Healthways International, S.a.ŕ.l. 100% Healthways SAS France Healthways International, S.a.ŕ.l. 100% Healthways Brasil Ltda. Brazil Healthways International, S.a.ŕ.l. 100% Healthways Wellness Services Private Limited India Healthways International, S.a.ŕ.l. 100% Navvis Consulting, LLC MO Navvis Healthcare, LLC 100% The Strategy Group, LLC VA Navvis Healthcare, LLC 100%
